UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19, 2007 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 0-6253 71-0407808 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 501 Main Street, Pine Bluff, Arkansas 71601 (Address of principal executive offices) (Zip Code) (870) 541-1000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM: 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION The following is the text of a press release issued by the registrant at 8:15 A.M. Central Time on July 19, 2007. SIMMONS FIRST ANNOUNCES SECOND QUARTER EARNINGS Pine Bluff, AR – Simmons First National Corporation (NASDAQ-GS: SFNC) today announced second quarter earnings for the period ended June 30, 2007.Net income for the second quarter was $7.0 million, or $0.49 diluted earnings per share, compared to $0.51 per share for the same period in 2006.For the six-month period ended June 30, 2007, net income was $13.7 million, or $0.95 diluted earnings per share, compared to $0.92 per share for the same period in 2006, an increase of $0.03, or3.3%. “Considering the competitive challenges and our de novo expansion strategy, we are relatively pleased with our second quarter and year-to-date earnings results,” commented J. Thomas May, Chairman and Chief Executive Officer.“In particular, we were pleased to see an improvement in our net interest margin on a linked quarter basis, good expense control, and a continuation of excellent asset quality at each of our eight community banks.” The Company’s net interest income for the second quarter of 2007 increased 2.7% to $22.8 million compared to $22.2 million for 2006.Net interest margin was 3.96% for the second quarter of 2007, an increase of eight basis points from the previous quarter. The Company’s loan portfolio totaled $1.82 billion at June 30, 2007 compared to $1.74 billion at June 30, 2006, an increase of 4.8%.The growth was primarily attributable to an increase of 8.6% in real estate loans along with a 5.9% increase in the credit card portfolio.“Credit card growth has improved significantly due to the tremendous response we have received regarding Simmons First credit card products,” stated Mr. May.“We were recognized in the July issue of Money Magazine as having two of the best credit cards in America.Our Classic card was ranked #3 in the category of ‘no fee cards with the lowest rates,’ while our fixed rate Platinum card was ranked #1 in the category ‘premium cards with the lowest rate’.” Asset quality remained strong with the allowance for loan losses as a percent of total loans at 1.38% as of June 30, 2007.Non-performing loans equaled 0.58% of total loans, while the allowance for loan losses equaled 237% of non-performing loans.The Company’s annualized net charge-offs to total loans for the second quarter of 2007 was 0.17%.Excluding credit cards, the annualized net charge-offs to total loans for the second quarter was 0.10%. Total assets for the Company were $2.7 billion and deposits were $2.2 billion at June 30, 2007. Stockholders’ equity increased 6.5% to $263 million at June 30, 2007 compared to $247million at June 30, 2006.Book value per share increased 7.6% to $18.73 at June 30, 2007 compared to $17.41 at June 30, 2006. Simmons First plans to open new financial centers in Paragould, North Little Rock – McCain and North Little Rock – Sherwood during 2007.“We are excited about our initial entry into the new markets of North Little Rock in August and Paragould during the fourth quarter,” said May.In addition, in early 2008, a new financial center will be opened in Little Rock – Midtown (near War Memorial Stadium and UAMS) and a new regional headquarters in Rogers for the Northwest Arkansas affiliate. Simmons First National Corporation is an Arkansas based financial holding company with eight community banks in Pine Bluff, Lake Village, Jonesboro, Rogers, Searcy, Russellville, El Dorado and Hot Springs, Arkansas.The Company’s eight banks conduct financial operations from 86offices, of which 82 are financial centers, in 48 communities. CONFERENCE CALL Management will conduct a conference call to review this information at 3:00 p.m. Central Time on Thursday, July 19, 2007.Interested parties can listen to this call by calling 1-800-854-4175 (UnitedStates and Canada only) and asking for the Simmons First National Corporation conference call.A recorded playback of the call will be available the next morning by calling 1-800-642-1687.The passcode for this playback is 5019662 and the recording will be available through the end of business July 31, 2007.In addition, the call will be available live or in recorded version on the Company’s website at www.simmonsfirst.com under the “webcast” icon. GENERAL Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements of this type speak only as of the date of this news release.By nature, forward-looking statements involve inherent risk and uncertainties.Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements.Additional information on factors that might affect Simmons First National Corporation’s financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Senior Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ 71,915 $ 71,513 $ 83,452 $ 77,724 $ 89,275 Interest bearing balances due from banks 45,084 43,614 45,829 19,599 26,265 Federal funds sold 2,600 60,270 21,870 49,340 22,570 Cash and cash equivalents 119,599 175,397 151,151 146,663 138,110 Investment securities - held-to-maturity 178,841 181,901 179,944 172,944 164,612 Investment securities - available-for-sale 346,740 338,222 347,182 358,561 363,217 Mortgage loans held for sale 9,928 8,718 7,091 6,591 13,248 Assets held in trading accounts 4,496 10,464 4,487 4,574 4,606 Loans 1,821,430 1,798,234 1,783,495 1,788,517 1,738,628 Allowance for loan losses (25,197 ) (25,151 ) (25,385 ) (25,879 ) (26,174 ) Net loans 1,796,233 1,773,083 1,758,110 1,762,638 1,712,454 Premises and equipment 70,873 69,443 67,926 66,769 65,686 Foreclosed assets held for sale, net 1,484 2,321 1,940 1,413 1,740 Interest receivable 21,868 21,312 21,974 21,953 18,571 Bank owned life insurance 36,881 36,498 36,133 35,708 33,985 Goodwill 60,605 60,605 60,605 60,605 60,605 Core deposit premiums 3,786 3,993 4,199 4,406 4,613 Other assets 9,084 9,739 10,671 14,117 15,809 TOTAL ASSETS $ 2,660,418 $ 2,691,696 $ 2,651,413 $ 2,656,942 $ 2,597,256 LIABILITIES Non-interest bearing transaction accounts $ 308,047 $ 316,603 $ 305,327 $ 302,700 $ 330,946 Interest bearing transaction accounts and savings deposits 763,017 753,110 738,763 745,649 761,346 Time deposits less than $100,000 686,456 686,650 681,131 664,105 623,609 Time deposits greater than $100,000 422,580 450,558 450,310 436,022 394,489 Total deposits 2,180,100 2,206,921 2,175,531 2,148,476 2,110,390 Federal funds purchased and securities sold under agreements to repurchase 97,947 108,661 105,036 85,535 89,684 Short-term debt 11,072 5,009 6,114 61,850 45,054 Long-term debt - parent company 2,000 2,000 2,000 2,000 4,000 Long-term FHLB debt - affiliate banks 49,669 50,652 50,381 49,243 48,143 Subordinated debt issued to capital trusts 30,930 30,930 30,930 30,930 30,930 Accrued interest and other liabilities 25,395 25,353 22,405 24,316 21,876 TOTAL LIABILITIES 2,397,113 2,429,526 2,392,397 2,402,350 2,350,077 STOCKHOLDERS' EQUITY Capital stock 141 141 142 142 142 Surplus 44,773 46,890 48,678 49,068 49,607 Undivided profits 220,981 216,483 212,394 208,200 203,165 Accumulated other comprehensive income (loss) Unrealized appreciation (depreciation) on AFS securities (2,590 ) (1,344 ) (2,198 ) (2,818 ) (5,735 ) TOTAL STOCKHOLDERS' EQUITY 263,305 262,170 259,016 254,592 247,179 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,660,418 $ 2,691,696 $ 2,651,413 $ 2,656,942 $ 2,597,256 Page 1 Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ 72,066 $ 75,172 $ 80,670 $ 78,708 $ 77,064 Interest bearing balances due from banks 22,636 37,957 24,237 16,851 21,929 Federal funds sold 25,263 51,383 25,554 22,966 16,138 Cash and cash equivalents 119,965 164,512 130,461 118,525 115,131 Investment securities - held-to-maturity 180,486 179,479 174,132 167,182 157,252 Investment securities - available-for-sale 350,567 349,887 355,196 360,584 373,434 Mortgage loans held for sale 9,241 6,362 7,299 8,368 8,426 Assets held in trading accounts 4,567 4,746 4,555 4,598 4,575 Loans 1,802,917 1,782,125 1,779,528 1,769,131 1,716,396 Allowance for loan losses (25,791 ) (25,824 ) (26,168 ) (26,255 ) (26,997 ) Net loans 1,777,126 1,756,301 1,753,360 1,742,876 1,689,399 Premises and equipment 69,967 68,871 67,438 66,044 65,485 Foreclosed assets held for sale, net 1,934 2,121 1,488 1,525 1,664 Interest receivable 22,086 21,464 22,681 20,922 18,092 Bank owned life insurance 36,691 36,300 35,916 35,226 33,778 Goodwill 60,605 60,605 60,605 60,605 60,605 Core deposit premiums 3,907 4,111 4,317 4,527 4,733 Other assets 9,063 9,292 10,995 13,215 12,688 TOTAL ASSETS $ 2,646,205 $ 2,664,051 $ 2,628,443 $ 2,604,197 $ 2,545,262 LIABILITIES Non-interest bearing transaction accounts $ 309,753 $ 306,020 $ 305,447 $ 302,490 $ 311,102 Interest bearing transaction accounts and savings deposits 739,972 731,214 728,085 722,920 751,262 Time deposits less than $100,000 688,493 687,109 678,399 658,182 624,395 Time deposits greater than $100,000 435,405 451,004 441,505 416,693 394,492 Total deposits 2,173,623 2,175,347 2,153,436 2,100,285 2,081,251 Federal funds purchased and securities sold under agreements to repurchase 99,808 118,011 102,109 93,670 96,041 Short-term debt 3,088 4,031 8,594 54,119 15,804 Long-term debt 82,177 82,185 82,358 80,826 82,957 Accrued interest and other liabilities 22,465 22,002 23,157 22,804 20,486 TOTAL LIABILITIES 2,381,161 2,401,576 2,369,654 2,351,704 2,296,539 TOTAL STOCKHOLDERS' EQUITY 265,044 262,475 258,789 252,493 248,723 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,646,205 $ 2,664,051 $ 2,628,443 $ 2,604,197 $ 2,545,262 Page 2 Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands, except per share data) INTEREST INCOME Loans $ 35,051 $ 34,095 $ 34,543 $ 33,924 $ 31,694 Federal funds sold 395 701 365 325 192 Investment securities 5,889 5,721 5,447 5,183 4,978 Mortgage loans held for sale, net of unrealized gains (losses) 133 104 107 141 128 Assets held in trading accounts 35 18 13 14 19 Interest bearing balances due from banks 297 510 287 229 259 TOTAL INTEREST INCOME 41,800 41,149 40,762 39,816 37,270 INTEREST EXPENSE Time deposits 13,144 13,015 12,755 11,381 9,732 Other deposits 3,324 3,179 3,182 3,023 2,909 Federal funds purchased and securities sold under agreements to repurchase 1,292 1,456 1,295 1,152 1,064 Short-term debt 49 70 145 761 225 Long-term debt 1,198 1,198 1,102 1,122 1,148 TOTAL INTEREST EXPENSE 19,007 18,918 18,479 17,439 15,078 NET INTEREST INCOME 22,793 22,231 22,283 22,377 22,192 Provision for loan losses 831 751 663 602 789 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 21,962 21,480 21,620 21,775 21,403 NON-INTEREST INCOME Trust income 1,474 1,637 1,517 1,435 1,293 Service charges on deposit accounts 3,656 3,497 3,850 3,973 4,209 Other service charges and fees 692 808 715 596 592 Income on sale of mortgage loans, net of commissions 727 679 655 763 755 Income on investment banking, net of commissions 153 150 89 55 90 Credit card fees 3,025 2,649 2,830 2,755 2,699 Premiums on sale of student loans 741 882 263 413 659 Bank owned life insurance income 359 364 425 382 415 Other income 510 788 449 654 804 TOTAL NON-INTEREST INCOME 11,337 11,454 10,793 11,026 11,516 NON-INTEREST EXPENSE Salaries and employee benefits 13,903 13,725 13,173 13,298 13,466 Occupancy expense, net 1,624 1,650 1,712 1,612 1,541 Furniture and equipment expense 1,507 1,466 1,437 1,407 1,456 Loss on foreclosed assets 36 24 31 32 40 Deposit insurance 68 67 66 64 71 Other operating expenses 5,873 6,282 6,088 5,722 5,727 TOTAL NON-INTEREST EXPENSE 23,011 23,214 22,507 22,135 22,301 NET INCOME BEFORE INCOME TAXES 10,288 9,720 9,906 10,666 10,618 Provision for income taxes 3,257 3,083 3,156 3,219 3,322 NET INCOME $ 7,031 $ 6,637 $ 6,750 $ 7,447 $ 7,296 BASIC EARNINGS PER SHARE $ 0.50 $ 0.47 $ 0.47 $ 0.53 $ 0.51 DILUTED EARNINGS PER SHARE $ 0.49 $ 0.46 $ 0.47 $ 0.51 $ 0.51 Page 3 Simmons First National Corporation SFNC Consolidated Statements of Income - Year-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands, except per share data) INTEREST INCOME Loans $ 69,147 $ 34,095 $ 130,248 $ 95,705 $ 61,781 Federal funds sold 1,096 701 1,057 692 367 Investment securities 11,610 5,721 20,438 14,991 9,808 Mortgage loans held for sale, net of unrealized gains (losses) 236 104 476 369 228 Assets held in trading accounts 53 18 71 58 44 Interest bearing balances due from banks 807 510 1,072 785 556 TOTAL INTEREST INCOME 82,949 41,149 153,362 112,600 72,784 INTEREST EXPENSE Time deposits 26,161 13,015 42,592 29,837 18,456 Other deposits 6,503 3,179 11,658 8,476 5,453 Federal funds purchased and securities sold under agreements to repurchase 2,748 1,456 4,615 3,320 2,168 Short-term debt 118 70 1,227 1,082 321 Long-term debt 2,395 1,198 4,466 3,364 2,242 TOTAL INTEREST EXPENSE 37,925 18,918 64,558 46,079 28,640 NET INTEREST INCOME 45,024 22,231 88,804 66,521 44,144 Provision for loan losses 1,582 751 3,762 3,099 2,497 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 43,442 21,480 85,042 63,422 41,647 NON-INTEREST INCOME Trust income 3,111 1,637 5,612 4,095 2,660 Service charges on deposit accounts 7,153 3,497 15,795 11,945 7,972 Other service charges and fees 1,500 808 2,561 1,846 1,250 Income on sale of mortgage loans, net of commissions 1,407 679 2,849 2,194 1,431 Income on investment banking, net of commissions 303 150 341 252 197 Credit card fees 5,674 2,649 10,742 7,912 5,157 Premiums on sale of student loans 1,623 882 2,071 1,808 1,395 Bank owned life insurance income 723 364 1,523 1,098 716 Other income 1,298 788 2,453 2,004 1,350 TOTAL NON-INTEREST INCOME 22,792 11,454 43,947 33,154 22,128 NON-INTEREST EXPENSE Salaries and employee benefits 27,628 13,725 53,442 40,269 26,971 Occupancy expense, net 3,273 1,650 6,385 4,673 3,061 Furniture and equipment expense 2,973 1,466 5,718 4,281 2,874 Loss on foreclosed assets 59 24 136 105 73 Deposit insurance 135 67 270 204 140 Other operating expenses 12,158 6,282 23,117 17,029 11,307 TOTAL NON-INTEREST EXPENSE 46,226 23,214 89,068 66,561 44,426 NET INCOME BEFORE INCOME TAXES 20,008 9,720 39,921 30,015 19,349 Provision for income taxes 6,340 3,083 12,440 9,284 6,065 NET INCOME $ 13,668 $ 6,637 $ 27,481 $ 20,731 $ 13,284 BASIC EARNINGS PER SHARE $ 0.97 $ 0.47 $ 1.93 $ 1.46 $ 0.93 DILUTED EARNINGS PER SHARE $ 0.95 $ 0.46 $ 1.90 $ 1.43 $ 0.92 Page 4 Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands) Tier 1 capital Stockholders' equity $ 263,305 $ 262,170 $ 259,016 $ 254,592 $ 247,179 Trust preferred securities, net allowable 30,000 30,000 30,000 30,000 30,000 Disallowed intangible assets, net of def. tax (64,144 ) (64,367 ) (64,334 ) (64,557 ) (64,781 ) Unrealized loss (gain) on AFS securities 2,590 1,344 2,198 2,818 5,735 Total Tier 1 capital 231,751 229,147 226,880 222,853 218,133 Tier 2 capital Qualifying unrealized gain on AFS securities 187 129 167 177 173 Qualifying allowance for loan losses 23,565 23,237 22,953 23,103 22,359 Total Tier 2 capital 23,752 23,366 23,120 23,280 22,532 Total risk-based capital $ 255,503 $ 252,513 $ 250,000 $ 246,133 $ 240,665 Risk weighted assets $ 1,882,040 $ 1,855,511 $ 1,831,063 $ 1,843,960 $ 1,783,411 Adjusted average assets for leverage ratio $ 2,584,670 $ 2,603,178 $ 2,568,407 $ 2,547,237 $ 2,488,304 Ratios at end of quarter Equity to assets 9.90 % 9.74 % 9.77 % 9.58 % 9.52 % Tangible equity to tangible assets 7.56 % 7.47 % 7.42 % 7.21 % 6.96 % Leverage ratio 8.97 % 8.80 % 8.83 % 8.75 % 8.77 % Tier 1 capital 12.31 % 12.35 % 12.39 % 12.09 % 12.23 % Total risk-based capital 13.58 % 13.61 % 13.65 % 13.35 % 13.49 % Page 5 Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands) Loan Portfolio - End of Period Consumer Credit cards $ 140,327 $ 133,511 $ 143,359 $ 133,607 $ 132,464 Student loans 68,477 84,358 84,831 86,875 77,085 Other consumer 139,908 141,212 142,596 146,039 140,631 Real Estate Construction 265,705 276,582 277,411 267,604 248,834 Single-family residential 372,029 366,222 364,453 364,657 348,782 Other commercial 540,042 536,421 512,404 494,512 487,288 Unearned income (3 ) (3 ) (3 ) (4 ) (5 ) Commercial Commercial 183,349 182,548 178,028 175,576 188,480 Agricultural 96,213 61,617 62,293 103,301 86,244 Financial institutions 5,351 5,080 4,766 576 16,152 Other 10,032 10,686 13,357 15,774 12,673 Total Loans $ 1,821,430 $ 1,798,234 $ 1,783,495 $ 1,788,517 $ 1,738,628 Investment Securities - End of Period Held-to-Maturity U.S. Treasury $ 1,500 $ - $ - $ 1,001 $ 1,002 U.S. Government agencies 44,000 54,998 54,998 53,000 42,000 Mortgage-backed securities 140 151 155 161 167 State and political subdivisions 130,846 124,415 122,472 116,481 116,770 Other securities 2,355 2,337 2,319 2,301 4,673 Total held-to-maturity 178,841 181,901 179,944 172,944 164,612 Available-for-Sale U.S. Treasury 8,975 11,434 6,940 6,749 7,398 U.S. Government agencies 322,687 310,611 322,411 331,709 335,618 Mortgage-backed securities 2,793 2,948 2,956 3,095 3,074 State and political subdivisions 984 1,132 1,370 1,373 1,373 FHLB stock 5,206 5,090 5,504 7,674 7,693 Other securities 6,095 7,007 8,001 7,961 8,061 Total available-for-sale 346,740 338,222 347,182 358,561 363,217 Total investment securities $ 525,581 $ 520,123 $ 527,126 $ 531,505 $ 527,829 Fair Value - HTM investment securities $ 175,870 $ 181,792 $ 179,816 $ 172,951 $ 161,655 Investment Securities - QTD Average Taxable securities $ 401,723 $ 406,342 $ 410,153 $ 410,382 $ 411,388 Tax exempt securities 129,330 123,024 119,175 117,384 119,298 Total investment securities - QTD average $ 531,053 $ 529,366 $ 529,328 $ 527,766 $ 530,686 Page 6 Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands) Allowance for Loan Losses Balance, beginning of quarter $ 25,151 $ 25,385 $ 25,879 $ 26,174 $ 26,463 Loans charged off Credit cards 625 735 600 661 600 Other consumer 304 425 395 352 223 Real estate 453 295 793 74 741 Commercial 111 219 209 717 182 Total loans charged off 1,493 1,674 1,997 1,804 1,746 Recoveries of loans previously charged off Credit cards 272 261 242 291 271 Other consumer 152 105 173 147 156 Real estate 241 162 403 87 213 Commercial 43 161 22 382 28 Total recoveries 708 689 840 907 668 Net loans charged off 785 985 1,157 897 1,078 Provision for loan losses 831 751 663 602 789 Balance, end of quarter $ 25,197 $ 25,151 $ 25,385 $ 25,879 $ 26,174 Non-performing assets Non-performing loans Non-accrual loans Real estate $ 7,237 $ 5,561 $ 6,916 $ 7,674 $ 6,266 Commercial 632 685 720 1,054 2,160 Consumer 1,652 1,492 1,322 1,089 1,130 Total nonaccrual loans 9,521 7,738 8,958 9,817 9,556 Loans past due 90 days or more 1,133 879 1,097 1,029 1,210 Total non-performing loans 10,654 8,617 10,055 10,846 10,766 Other non-performing assets Foreclosed assets held for sale 1,484 2,321 1,940 1,413 1,740 Other non-performing assets 30 40 52 16 - Total other non-performing assets 1,514 2,361 1,992 1,429 1,740 Total non-performing assets $ 12,168 $ 10,978 $ 12,047 $ 12,275 $ 12,506 Ratios Allowance for loan losses to total loans 1.38 % 1.40 % 1.42 % 1.45 % 1.51 % Allowance for loan losses to non-performing loans 236.50 % 291.88 % 252.46 % 238.60 % 243.12 % Allowance for loan losses to non-performing assets 207.08 % 229.10 % 210.72 % 210.83 % 209.29 % Non-performing assets ratio * 0.67 % 0.61 % 0.67 % 0.69 % 0.72 % Non-performing loans to total loans 0.58 % 0.48 % 0.56 % 0.61 % 0.62 % Non-performing assets to total assets 0.46 % 0.41 % 0.45 % 0.46 % 0.48 % Annualized net charge offs to total loans 0.17 % 0.22 % 0.26 % 0.20 % 0.25 % Annualized net charge offs to total loans (excluding credit cards) 0.10 % 0.13 % 0.19 % 0.13 % 0.19 % * Non-performing assets ratio ( non-performing loans + foreclosed assets) / ( total loans + foreclosed assets) Page 7 Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 ASSETS Earning Assets Interest bearing balances due from banks 5.26 % 5.45 % 4.70 % 5.39 % 4.74 % Federal funds sold 6.27 % 5.53 % 5.67 % 5.61 % 4.77 % Investment securities 5.04 % 4.95 % 4.62 % 4.43 % 4.31 % Mortgage loans held for sale 5.77 % 6.63 % 5.82 % 6.69 % 6.09 % Assets held in trading accounts 3.07 % 1.54 % 1.13 % 1.21 % 1.67 % Loans 7.80 % 7.76 % 7.70 % 7.61 % 7.41 % Total interest earning assets 7.14 % 7.06 % 6.96 % 6.86 % 6.65 % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts 1.80 % 1.76 % 1.73 % 1.66 % 1.55 % Time deposits 4.69 % 4.64 % 4.52 % 4.20 % 3.83 % Total interest bearing deposits 3.54 % 3.51 % 3.42 % 3.18 % 2.86 % Federal funds purchased and securities sold under agreement to repurchase 5.19 % 5.00 % 5.03 % 4.88 % 4.44 % Short-term debt 6.36 % 7.04 % 6.69 % 5.58 % 5.71 % Long-term debt 5.85 % 5.91 % 5.31 % 5.51 % 5.55 % Total interest bearing liabilities 3.72 % 3.70 % 3.59 % 3.41 % 3.08 % NET INTEREST MARGIN/SPREAD Net interest spread 3.42 % 3.36 % 3.37 % 3.45 % 3.57 % Net interest margin - quarter-to-date 3.96 % 3.88 % 3.86 % 3.91 % 4.01 % Net interest margin - year-to-date 3.92 % 3.88 % 3.96 % 3.99 % 4.03 % Page 8 Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) 2007 2007 2006 2006 2006 (in thousands, except per share data) QUARTER-TO-DATE Diluted earnings per share $ 0.49 $ 0.46 $ 0.47 $ 0.51 $ 0.51 Operating earnings (excludes nonrecurring items) 7,031 6,637 6,750 7,447 7,296 Cash dividends declared per common share 0.18 0.18 0.18 0.17 0.17 Cash dividends declared - amount 2,533 2,548 2,555 2,413 2,418 Return on average stockholders' equity 10.64 % 10.25 % 10.35 % 11.70 % 11.77 % Return on tangible equity 14.32 % 13.88 % 14.08 % 16.04 % 16.24 % Return on average assets 1.07 % 1.01 % 1.02 % 1.13 % 1.15 % Net interest margin (FTE) 3.96 % 3.88 % 3.86 % 3.91 % 4.01 % FTE Adjustment - investments 785 741 720 707 718 FTE Adjustment - loans 72 85 85 89 86 Amortization of intangibles 207 207 207 207 209 Amortization of intangibles, net of taxes 130 130 130 130 132 Average shares outstanding 14,099,105 14,177,615 14,198,399 14,195,844 14,247,973 Average diluted shares outstanding 14,313,493 14,395,153 14,446,730 14,451,237 14,507,103 Shares repurchased 90,900 69,678 14,200 24,000 75,400 Average price of repurchased shares 27.38 28.62 31.15 27.93 26.74 Average earning assets 2,395,677 2,411,939 2,370,501 2,349,680 2,298,150 Average interest bearing liabilities 2,048,943 2,073,554 2,041,050 2,026,410 1,964,951 YEAR-TO-DATE Diluted earnings per share $ 0.95 $ 0.46 $ 1.90 $ 1.43 $ 0.92 Operating earnings (excludes nonrecurring items) 13,668 6,637 27,481 20,731 13,284 Cash dividends declared per common share 0.36 0.18 0.68 0.50 0.33 Return on average stockholders' equity 10.45 % 10.25 % 10.93 % 11.13 % 10.83 % Return on tangible equity 14.10 % 13.88 % 15.03 % 15.37 % 15.01 % Return on average assets 1.04 % 1.01 % 1.07 % 1.08 % 1.06 % Net interest margin (FTE) 3.92 % 3.88 % 3.96 % 3.99 % 4.03 % FTE Adjustment - investments 1,526 741 2,840 2,120 1,413 FTE Adjustment - loans 157 85 345 260 171 Amortization of intangibles 414 207 830 623 416 Amortization of intangibles, net of taxes 260 130 522 392 262 Average shares outstanding 14,138,143 14,177,615 14,226,481 14,236,047 14,256,482 Average diluted shares outstanding 14,352,531 14,395,153 14,474,812 14,491,440 14,515,612 Average earning assets 2,403,809 2,411,939 2,324,078 2,308,604 2,288,068 Average interest bearing liabilities 2,061,248 2,073,554 1,993,903 1,978,189 1,954,077 END OF PERIOD Book value per share $ 18.73 $ 18.54 $ 18.24 $ 17.94 $ 17.41 Tangible book value per share 14.15 13.97 13.68 13.36 12.81 Shares outstanding 14,059,631 14,139,631 14,196,855 14,188,008 14,199,100 Full-time equivalent employees 1,112 1,110 1,134 1,121 1,140 Total number of ATM's 87 88 88 88 88 Total number of financial centers 82 82 81 81 81 Parent company only - investment in subsidiaries 280,455 279,370 275,872 272,909 267,177 Parent company only - intangible assets 133 133 133 133 133 Page 9 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SIMMONS FIRST NATIONAL CORPORATION /s/ Robert A. Fehlman Date: July 19, 2007 Robert A. Fehlman, Executive Vice President and Chief Financial Officer
